                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
In the Matter of:                       In Bankruptcy:

APOLLONIA CHA’NELL MILLS                               Case No. 19-46601-mlo
                                                       Chapter 7
    Debtor                                             Hon. Maria L. Oxholm
TIMOTHY J. MILLER, TRUSTEE

      Plaintiff,                                       Ad. Pro. No. 19-04379-mlo
                                                       Hon. Maria L. Oxholm
vs.

DETROIT LAND DEVELOPMENT COMPANY,

      Defendant.

                    STIPULATED ORDER PERMITTING
                    PLAINTIFF TO AMEND COMPLAINT

      By stipulation between Plaintiff Timothy J. Miller and Defendant Detroit

Land Development Company,

      IT IS HEREBY ORDERED that Plaintiff Timothy J. Miller may file an

amended complaint under Fed. R. Bankr. P. 7015 and Fed. R. Civ. P. 15(a).

Signed on February 24, 2020




  19-04379-mlo     Doc 22     Filed 02/24/20   Entered 02/24/20 16:15:09   Page 1 of 1
